DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 are pending in this application.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,999,081. Although the claims at issue are not identical, they are not patentably distinct from each other(see table below).
Instant Application
U.S. Patent No. 10,999,081
Claim 1: An apparatus, comprising:
 a device including at least one memory adapted to store run-time data for the device, and at least one processor that is adapted to execute processor-executable code that, in response to execution, enables the device to perform actions, including:
     establishing a network connection with another device;
     sending an authentication challenge request to said another device, wherein the authentication challenge request includes a nonce;
     receiving an authentication request from said another device such that the authentication request includes the nonce, a set of measurements associated with said another device, and a cryptographic signature generated from a private key; and
     validating said another device based on the authentication request.
Claim 1: An apparatus, comprising:
 a device including at least one memory adapted to store run-time data for the device, and at least one processor that is adapted to execute processor-executable code that, in response to execution, enables the device to perform actions, including:
receiving a request for a nonce from a device;
sending the nonce in response to the request;
receiving an authentication request that includes the nonce, a set of measurements associated with the device, and a cryptographic signature generated from a private key associated with the device, wherein the authentication request is a request for a short-term certificate;
validating the device based on the authentication request; and
in response to successful validation of the device,
generating the short-term certificate for the device.

Although the conflicting claims are not identical, they are not patentably distinct from each other because both applications are directed to authenticating network device including nonce, a set of measurements using a private key ; and only differing in that the claims of the '081 patent explicitly recite in response to successful validation of the device, generating the short-term certificate for the device. Thus, the claims of the ‘081 application are rendered as obvious variants of the instant claims.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3,6-12,14-18,20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gong et al(US 10136315).
Claim 1: Gong disclose a device including at least one memory adapted to store run-time data for the device and establishing a network connection with another device in (col.3,lines 3-17: communication device for providing authentication of a user to a networked device, the networked service connected to an authentication server over a communication network; a network interface for connecting the communication device to the communication network). Gong disclose sending an authentication challenge request to another device wherein the authentication challenge request includes a nonce in (fig.6; col.14,lines 38-53:User provide ID to service to request access and generate NonceAuth; NonceAuth is unique for each access request). Gong disclose receiving an authentication request from another device such that the authentication request includes the nonce, a set of measurement associated with another device and a cryptographic signature generated from a private key and validating another device based on the authentication request in (col.13,lines 28-39; col.16,lines 59-67;col.18,lines 44-52:upon receiving the challenge NonceReg from the authentication server, the user device signs the user identity data ID, channel ID data and the challenge NonceReg to generate a digital signature using private key. Further a set of measurement is a broad language which can be defined in number of terms such as hash key, SHA256 hash of binary or version of software can be interpreted as device measurement which is fully met by Gong X.509 certificate).
Claim 2: Gong disclose network connection is a Secure Socket Layer connection in (col.15,lines 5-6).
Claim 3: Gong disclose authentication includes a device certificate that is associated with another device in (col.18,lines 60-67).
Claim 6: Gong disclose validating another device includes validating that all software running on another device is trusted in (col.17,lines 26-31).
Claim 7: Gong disclose validating another device includes using a public key associated with the private key to verify the cryptographic signature in (col.9,lines 33-45; col.16,lines 40-53).
Claim 8: Gong disclose the set of measurement includes at least one hardware identity, and wherein validating another device includes validating the at least one hardware ID in (col.16,lines 59-67).
Claim 9: Gong disclose the set of measurement includes a indication of a boot source, and wherein validating the device includes validating the boot source in (col.17,lines 16-38).
Claim 10: Gong disclose establishing a network connection with a device and communicating a nonce to the device in (col.3,lines 3-17: communication device for providing authentication of a user to a networked device, the networked service connected to an authentication server over a communication network; a network interface for connecting the communication device to the communication network. Fig.6; col.14,lines 38-53:User provide ID to service to request access and generate NonceAuth; NonceAuth is unique for each access request). Gong disclose receiving an authentication request from the device such that the authentication request includes the nonce, a set of measurement associated with another device and authenticating the device based on the authentication request in (col.13,lines 28-39; col.16,lines 59-67;col.18,lines 44-52:upon receiving the challenge NonceReg from the authentication server, the user device signs the user identity data ID, channel ID data and the challenge NonceReg to generate a digital signature using private key. Further a set of measurement is a broad language which can be defined in number of terms such as hash key, SHA256 hash of binary or version of software can be interpreted as device measurement which is fully met by Gong X.509 certificate).
Claim 11: Gong disclose network connection is a Secure Socket Layer connection in (col.15,lines 5-6).
Claim 12: Gong disclose authentication includes a device certificate that is associated with another device in (col.18,lines 60-67).
Claim 14: Gong disclose authenticating the device includes validating that all software running on another device is trusted in (col.17,lines 26-31).
Claim 15: Gong disclose authenticating the device includes using a public key associated with the private key to verify the cryptographic signature in (col.9,lines 33-45; col.16,lines 40-53).
Claim 16: Gong disclose establishing a network connection with a device in (col.3,lines 3-17: communication device for providing authentication of a user to a networked device, the networked service connected to an authentication server over a communication network; a network interface for connecting the communication device to the communication network. Fig.6; col.14,lines 38-53:User provide ID to service to request access and generate NonceAuth; NonceAuth is unique for each access request). Gong disclose receiving an authentication request from the device such that the authentication request includes the nonce, a set of measurement associated with another device and authenticating the device based on the authentication request in (col.13,lines 28-39; col.16,lines 59-67;col.18,lines 44-52:upon receiving the challenge NonceReg from the authentication server, the user device signs the user identity data ID, channel ID data and the challenge NonceReg to generate a digital signature using private key. Further a set of measurement is a broad language which can be defined in number of terms such as hash key, SHA256 hash of binary or version of software can be interpreted as device measurement which is fully met by Gong X.509 certificate).
Claim 17: Gong disclose network connection is a Secure Socket Layer connection in (col.15,lines 5-6).
Claim 18: Gong disclose authentication includes a device certificate that is associated with another device in (col.18,lines 60-67).
Claim 20: Gong disclose authenticating the device includes validating that all software running on another device is trusted in (col.17,lines 26-31).
Allowable Subject Matter
Claims 4,5,13,19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
USPTO Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSUK SONG whose telephone number is (571)272-3857. The examiner can normally be reached Mon-Fri: 7:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOSUK SONG/Primary Examiner, Art Unit 2435